Opinion p.y
Mr. Justice Thompson,
This was an action brought by appellee against appellant, administrator of William Hasbrouck, deceased, to recover for board of decedent for nearly four years. The affidavit of defence filed set forth that the appellee was indebted to the estate in the sum of SI,000 upon a promissory note, and that, upon settlement of the account between appellee and appellant as administrator, the appellee would be found to be indebted to *498the appellant. Upon the trial the proof of the payment of the note having been successfully made, the contention in regard to it seems to have substantially dropped out of the case, and the main contention was whether there was any proof of a contract by decedent to pay appellee for his board.
An implied promise to pay arises, where services are rendered by one person to another upon his request; but where the relationship existing is such as to repel such implication, the proof of a promise to pay should be clear, and hence the rule that, as between parent and child, there can be no recovery for services, boarding, or the like, in the absence of an express contract to pay therefor. This rule naturally lias its foundation in the close relationship and the consequent obligation springing from it, but it can be scarcely claimed successfully that it necessarily applies to a son-in-law. It was said in Smith v. Milligan, 43 Pa. 109, by Mr. Justice Strong : “ The relationship of a father-in-law to his son-in-law is not so intimate. Our observation of common usage does not convince us that fathers-in-law permanently board with sons-in-law without any understanding that compensation shall be made. The case therefore is not within the exception. ... It comes under the general rule.”
The present case is not one in which the decedent divided his time between the members of his family, with a claim made by one only for payment for board and in which such facts rebutted the presumption to pay, as in McHenry’s Appeal, 1 Advance Reports, 689 [148 Pa. 575] ; but is one where the decedent took up his permanent residence with the appellee, his son-in-law, and boarded with him for 197 weeks, during which period he required and received much care and attention.
The appellee’s proofs, offered for the purpose of establishing an express contract to pay for board, consisted of declarations of the decedent. They were properly submitted to the jury by the learned trial judge. The appellant’s contention that they should have been excluded has no substantial basis. In Miller’s Appeal, 100 Pa. 572, it was said b Mr. Justice Trtjnkey : “ But if the father, before they go and afterwards, repeatedly declares that he was to pay for their board, such declarations are evidence, and with the circumstances may be so direct and strong as to compel belief that he expressly agreed to pay for it.” In the present case the decedent had boarded for nearly *499four years with the appellee, and during that time made repeated declarations that he was to pay for his board. On one occasion he said: “ I intend to pay my board.” Again: “ That he had agreed to pay his board and that he had money in the bank to do it any time that it was called for, and that he had never paid Mr. Perkins (appellee) anything up to that time.” Again: “ That he was boarding at Mr. Perkins’s and he intended to pay him well for his trouble.” Again: “ He was no pauper, and that he had sufficient funds left to pay his way.” Again: “ He would rather stay there than anywhere else. That he had to pay his board wherever he was, and that it was pleasant and quiet there for him.” It was also proved that decedent with his wife had boarded previously with appellee and had paid for their board. Appellee had other boarders and gave them up when his father-in-law came to board with him. These declarations taken with the circumstances were clear and explicit and were proper proofs to be submitted to the jury as evidence of a contract to pay, and to establish that in fact the father-in-law and the appellee thus dealt with each other as debtor and creditor.
The contract, it was alleged, was to pay appellee a reasonable and just compensation for his board. That it was a complete contract without a specified price cannot be'questioned. In Miller’s Appeal, supra, it was held “ that a contract to pay for services or boarding may bo express and binding without all the terms being defined. The gist is an actual agreement to pay, and if the sum be not expressed it will be implied to be the value. A contract of this kind should not be confounded with a parol contract for sale of land.” The learned judge, in the event of the jury finding this contract established by the proofs, left it to them to determine from the evidence the reasonable compensation which appellee was entitled to receive under it. Clearly this evidence was for the jury and in submitting it to them there was no error.
Before this action was brought the appellee presented a bill for the sum of $500, but after the suit was brought presented a second bill for $084. The learned judge below was asked to charge that in the absence of mistake the first bill as to the amount was conclusive and binding upon the appellee, and that he was not entitled to recover any larger sum. This point *500was refused, with the qualification “ that the statement presented by the plaintiff to the defendant July 21st, 1891, is a declaration on his part as to his opinion of the value of his services, and of the amount to which he was entitled, and is competent evidence to be considered in determing this question. In connection with this statement should also be considered any conversation between the parties had at the time of presenting the statement, or in pursuance of which the statement was presented, if the jury find any such conversation was had.”
The appellee testified that he met appellant and asked him to pay the bill for boarding his (appellant’s) father, and said: “ If you will pay the bill now without any trouble or having any more trouble about it, for the board and his care, I will make it light or discount on it.” He replied: “ What would your bill be?” and the appellee answered, “as I said before, if you will settle it without difficulty or trouble I will make it $500.” After the refusal to pay that bill appellee rendered the second one. It is clear that the first one rendered was in the nature of a proposed compromise made for the purpose of avoiding a contest. As it was not accepted, and as appellee was compelled to sue, he was not concluded by it. The learned judge therefore was not guilty of error in submitting to the jury the first bill with the statement thus made.
It is unnecessary to discuss the assignment of error that the learned judge erred “ in giving the jury loose rein, and in not cautioning the jury in regard to the character of the plaintiff’s claim,” because in a very clear and precise manner he charged the jury fairly, as to the law and to the evidence. The assignments of error are not sustained and therefore this judgment is affirmed.